IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STUART GAMBLE, ADMINISTRATOR OF             : No. 478 MAL 2020
THE ESTATE OF EVA GAMBLE                    :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
COREY SHAEFFER AND KEVIN VINTON             :
AND MARIAH MELLOT                           :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JULIO VILLARREAL, LORNE SWOPE AND           :
ROBERT HUFFMAN                              :
                                            :
                                            :
PETITION OF: COREY SHAEFFER                 :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.